Citation Nr: 9926443	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to a compensable rating for residuals of malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO that denied a claim of entitlement to a compensable rating 
for residuals of malaria.  In June 1999, the veteran 
testified at a hearing before a member of the Board.

In a written statement of April 1999, the veteran raised the 
issues of entitlement to service connection for dengue fever 
and jungle rot.  These issues have not yet been addressed by 
the RO and are consequently referred to the RO for 
appropriate action.


REMAND

The veteran's residuals of malaria have been evaluated as 
noncompensable under 38 C.F.R. § 4.88, Diagnostic Code 6304 
(1998).  Malaria is evaluated as 100 percent disabling when 
it is an active disease.  Diagnostic Code 6304.  Thereafter, 
residuals such as liver or spleen damage are evaluated under 
the appropriate system.  See 38 C.F.R. § 4.88, Note following 
Diagnostic Code 6304 (1998).  The diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.  Id.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Id.  

Recent medical evidence of record contains conflicting 
information that requires remand for a new examination to 
clarify the severity and/or presence of any residuals of 
malaria.  38 C.F.R. § 3.326 (1998).  Specifically, the report 
of an April 1998 VA examination shows that, on physical 
examination, probable residuals from malaria were found.  The 
diagnoses included residuals of malaria.  Significantly, the 
examiner noted that it was possible that the veteran was 
experiencing the residual effects of malaria.  However, the 
exact nature and effects of such residuals were not 
specified.

In contrast to the April 1998 VA findings, when examined by 
VA in November 1998, the veteran was not found to have any 
clinical or laboratory evidence of the malaria process.  A 
blood test for malaria smear was also conducted with no 
malaria forms present.  Given the apparent discrepancies with 
the earlier examination, the Board finds that the medical 
evidence raises a question regarding the presence or absence 
of residuals of malaria.  In order to address this question, 
further development is required.  

In addition, the Board notes that neither VA examiner 
commented on the presence or absence of liver or spleen 
damage.  Such information is necessary for evaluation of the 
veteran's disability under Code 6304.  Moreover, the veteran 
has indicated that blood was drawn on July 6, 1999, to 
determine if he was experiencing a relapse.  Obtaining 
results of any such blood test would also be helpful to 
evaluating the veteran's claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should also ask the 
veteran to provide information regarding 
any evidence of treatment or evaluation 
of his service-connected malaria since 
June 1999, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998), especially the results of any 
testing done on blood drawn from the 
veteran on July 6, 1999.

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to assess whether he suffers 
from active malaria or any residuals of 
malaria, particularly any liver or spleen 
damage.  The severity of any residual 
disability should be described so that 
pertinent rating criteria may be applied.  
The claims folder, with any evidence 
obtained pursuant to the request above, 
must be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished.  The examiner should note 
the probability that the veteran's 
previously diagnosed malaria would not be 
evidenced by a single malaria smear 
during an active phase of the disease.  
Any opinion provided should be explained 
in the context of the April and November 
1998 VA examination reports.

3.  The RO should then review the claim.  
If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in January 1999.  38 C.F.R. 
§ 19.31 (1998).  If the veteran does not 
appear for the examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (1998).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


